Exhibit 10.11

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment” or this
“Amendment”) is entered into as of October 4, 2006, by and between GREAT
AMERICAN VENTURE, LLC, a California limited liability company (“Borrower”), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”), with
reference to the following facts, which shall be construed as part of this
Second Amendment:

RECITALS

A. Borrower and Lender have entered into that certain Credit Agreement dated as
of October 25, 2000 (the “Credit Agreement”), as amended by that certain First
Amendment to Credit Agreement dated as of October 23, 2003 (collectively, the
“Credit Agreement”), pursuant to which Lender is providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein. Unless otherwise defined herein, capitalized terms or matters
of construction defined or established in the Credit Agreement shall be applied
herein as defined or established therein.

B. Great American Group, LLC is the successor-in-interest to Gracel, Inc. as the
sole member of Borrower, and Borrower and Lender wish to acknowledge through the
execution of this Second Amendment the termination of Gracel, Inc.’s indemnity
obligations under the Credit Agreement and Great American Group, LLC undertaking
of such indemnity obligations.

C. Borrower and Lender desire to amend the Credit Agreement to the extent
provided in, and subject to the terms and conditions of, this Second Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower and
Great American of their respective promises and obligations under the Credit
Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1. Ratification and Incorporation of Credit Agreement and Other Loan Documents.
Except as expressly modified under this Second Amendment, (a) Borrower hereby
acknowledges, confirms, and ratifies all of the terms and conditions set forth
in, and all of its obligations under, the Credit Agreement and the other Loan
Documents, and (b) all of the terms and conditions set forth in the Credit
Agreement and the other Loan Documents are incorporated herein by this reference
as if set forth in full herein.

 

- 1 -



--------------------------------------------------------------------------------

2. Amendment of Credit Agreement. The Credit Agreement and the other Loan
Documents are hereby amended, effective as of the Second Amendment Closing Date,
as follows (and all section references in this Section 2 shall, unless the
context otherwise requires, be references to sections in the Credit Agreement):

2.1 Section1.1. Section 1.1 is hereby amended as follows

a. Replaced Definitions. The definitions of each of the following terms in
Section 1.1 are hereby deleted and replaced with the new definition for such
term provided below:

“Commitment Termination Date” shall mean the earliest of (i) October 23, 2009,
and (ii) the date of termination pursuant to Section 9.2 of Lender’s obligation
to make additional Revolving Credit Advances and/or incur Letter of Credit
Obligations or permit existing Revolving Credit Advances to remain outstanding.

“Great American” shall mean Great American Group, LLC, a California limited
liability company.

“Success Fee Percentage” shall mean, with respect to each Liquidation Sale, a
percentage determined by the Borrower Percentage for such Liquidation Sale in
accordance with the following grid:

 

If Borrower Equity

Percentage is:

   Then Success Fee
Percentage is:  

³ 5.0% but < 6.0 %

   18 % 

³ 6.0% but < 7.0%

   16 % 

³ 7.0% but < 8.0%

   15 % 

³ 8.0% but < 9.0%

   13 % 

³ 9.0% but < 10.0%

   11 % 

³ 10.0% but < 11.0%

   10 % 

³ 11.0% but < 12.0%

   9 % 

³ 12.0% but < 13.0%

   8 % 

³ 13.0% but < 14.0%

   7 % 

³ 14.0% but < 15.0%

   6 % 

³ 15%

   5 % 

b. New Definitions. Each of the following definitions is hereby added to
Section 1.1 in appropriate alphabetical order:

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
October 4, 2006.

“Second Amendment Closing Date” shall have the meaning assigned to it in
Section 3 of the Second Amendment.

2.2 Section 2.5(a). Section 2.5(a) is hereby amended by deleting the proviso at
the end of the first sentence thereof so that the first sentence will read as
follows:

On the date on which any Inventory Advance is made or any Letter of Credit
Obligation is incurred by Lender, Borrower shall pay to Lender a

 

- 2 -



--------------------------------------------------------------------------------

fee (the “Liquidation Loan Fee”) equal to one-tenth of one percent (0.10%) of
the amount of such Inventory Advance or Letter of Credit Obligation.

2.3 Schedule 4.8. Schedule 4.8 is hereby deleted and replaced with the new
version thereof attached as Exhibit A to this Second Amendment.

3. Conditions Precedent. Notwithstanding any other provision of this Second
Amendment, this Second Amendment shall be of no force or effect, and Lender
shall not have any obligations hereunder, until the following conditions have
been satisfied (the date upon which all such conditions have been satisfied, the
“Second Amendment Closing Date”):

3.1 Second Amendment; Satisfactory Legal Form. Lender shall have received this
Second Amendment, duly executed by Borrower and Lender. All legal matters
incident to the transactions contemplated by this Second Amendment shall be
satisfactory to Lender and its counsel.

3.2 Certain Third Party Consents. Lender shall have received the attached
Consent and Reaffirmation of Indemnity Provisions, duly executed by each Person
party thereto.

3.3 No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.

4. Representations and Warranties re Credit Agreement. Borrower hereby
represents and warrants that the representations and warranties contained in the
Credit Agreement were true and correct in all material respects when made and,
except to the extent that (a) a particular representation or warranty by its
terms expressly applies only to an earlier date, or (b) Borrower has previously
advised Lender in writing as contemplated under the Credit Agreement, are true
and correct in all material respects as of the date hereof. Borrower hereby
further represents and warrants that no event has occurred and is continuing, or
would result from the transactions contemplated under this Second Amendment,
that constitutes or would constitute a Default or an Event of Default.

5. Miscellaneous.

5.1 Headings. The various headings of this Second Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Second Amendment or any provisions hereof.

5.2 Counterparts. This Second Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Second Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

5.3 Interpretation. No provision of this Second Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

 

- 3 -



--------------------------------------------------------------------------------

5.4 Complete Agreement. This Second Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

5.5 Governing Law. This Second Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of California applicable to
contracts made and performed in such State, without regard to the principles
thereof regarding conflict of laws.

5.6 Effect. Upon the effectiveness of this Second Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby
and each reference in the other Loan Documents to the Credit Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Credit Agreement as amended hereby.

5.7 Conflict of Terms. In the event of any inconsistency between the provisions
of this Second Amendment and any provision of the Credit Agreement, the terms
and provisions of this Second Amendment shall govern and control.

5.8 No Novation or Waiver. Except as specifically set forth in this Second
Amendment, the execution, delivery and effectiveness of this Second Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Lender under the Credit Agreement or any other Loan
Document, (b) constitute a waiver of any provision in the Credit Agreement or in
any of the other Loan Documents or of any Default or Event of Default that may
have occurred and be continuing, or (c) alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or in any of the other Loan Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Credit Agreement as of the day and year first above written.

 

GREAT AMERICAN VENTURE, LLC,

a California limited liability company

By:  

GREAT AMERICAN GROUP, LLC,

a California limited liability company,

its sole Member

  By:  

/s/ Andrew Gumaer

   

 

   

President

GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Kristina W. Miller

 

Kristina W. Miller

  Duly Authorized Signatory

[ADDITIONAL SIGNATURES ON THE FOLLOWING PAGE]

 

- 5 -



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION OF INDEMNITY PROVISIONS

The undersigned hereby (i) acknowledges receipt of a copy of the foregoing
Second Amendment to Credit Agreement dated as of October 4, 2006 (the “Second
Amendment”), (ii) consents to all of the provisions of the Second Amendment, and
(iii) acknowledges that as the sole member of Borrower it is the successor to
the indemnity obligations of Garcel, Inc., a California corporation, pursuant to
Section 2.10(b) of the Credit Agreement, and ratifies and reaffirms, as of the
date hereof, all of the indemnity provisions set forth in Section 2.10(b) of the
Credit Agreement.

 

Dated as of October 4, 2006    

GREAT AMERICAN GROUP, LLC,

a California limited liability company

    By:  

/s/ Andrew Gumaer

     

 

     

President



--------------------------------------------------------------------------------

SCHEDULE 4.8

to

CREDIT AGREEMENT

AFFILIATES OF GREAT AMERICAN

 

1. Harvey Yellen, Member of Great American Group, LLC

Andrew Gumaer, Member of Great American Group, LLC

Paul Erickson, Chief Financial Officer of Great American Group, LLC

 

2. Great American Group Advisory & Valuation Services, LLC (formerly known as
Great American Appraisal & Valuation Services, LLC)

 

3. The Pride Capital Group, LLC

 

- 7 -